Citation Nr: 1603877	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological disability of the upper extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1991, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office. 
The issue on appeal was previously remanded in November 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded the issue on appeal for further evidentiary development of requesting outstanding post-service private treatment records and to obtain a VA examination for the Veteran's neurological disorder.  Further, after completing the abovementioned actions, the November 2014 remand instructed the AOJ to readjudicate the claim in a supplemental statement of the case (SSOC).

The AOJ obtained and associated with the claims file private treatment records from the Veteran's private doctor.  Additionally, a medical opinion was obtained in August 2015.  However, the record does not show that the AOJ has issued a SSOC.  Thus, a remand is necessary for the AOJ to issue a SSOC in compliance with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998),

Accordingly, the case is REMANDED for the following action:

Issue a SSOC on the issue of entitlement to service connection for a neurological disability of the upper extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine and degenerative joint disease of the cervical spine.  Allow an appropriate amount of time for the Veteran to respond. The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




